     Case 1-12-43503-cec         Doc 858     Filed 06/23/20       Entered 06/23/20 15:51:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                               Chapter 9

 SUFFOLK REGIONAL OFF-TRACK                           Case No. 12-43503-CEC
 BETTING CORPORATION,

                         Adjusted Debtor.
                                                      DECLARATION OF CELINE M.
                                                      GAZES IN SUPPORT OF MOTION
                                                      TO CLOSE CASE


          I, CELINE M. GAZES, under penalty of perjury hereby declare that the following is true

and correct to the best of my knowledge and belief:

          1.     I have been the Comptroller & Director of Finance for Suffolk Regional Off-Track

Betting Corporation (“Suffolk OTB”) since 2004. In that capacity, I am personally familiar with

the books and records of Suffolk OTB and its historical financial performance since that time.

          2.     I submit this affidavit in further support of the Motion of the Adjusted Debtor

Suffolk Regional Off-Track Betting Corporation to Close Chapter 9 Case (the “Motion”).

                                         BACKGROUND

          3.     In 2012, Suffolk OTB was in a precarious financial position and was not generating

sufficient income (1) to pay its creditors currently, (2) repay its long-term bank debt; or (3) pay

any net revenue to Suffolk County. That situation necessitated the Chapter 9 filing in this Court.

The Second Amended Plan for the Adjustment of Debts of Suffolk Regional Off-Track Betting

Corporation (the “Confirmed Plan”) provided a plan for Suffolk OTB to significantly restructure

its operations and expenses and become a viable public benefit corporation once again by opening

a video lottery terminal facility (the “VLT Facility”) now known as Jake’s 58.

                       COMPLIANCE WITH THE CONFIRMED PLAN

                                                 1
    Case 1-12-43503-cec        Doc 858     Filed 06/23/20     Entered 06/23/20 15:51:47




      4.      Since the opening of the VLT Facility in 2017 in Islandia, New York, Suffolk OTB

remained current on all of its obligations, but has also greatly reduced its pre-Chapter 9 case

obligations. Suffolk OTB’s pre-Chapter 9 case debt to New York Community Bank of over $5

million has been paid in full. Suffolk OTB’s pre-Chapter 9 case debt to Suffolk County of

approximately $600,000 has been paid in full.       Since 2017, Suffolk OTB paid a total of

approximately $7.8 million to Suffolk County, and has paid more than $10 million to its Allowed

Class 4 creditors under the Confirmed Plan. These payments were made possible solely due to

the additional revenue generated by the VLT Facility.

      5.      The claims of the Class 4 general unsecured creditors have been reduced from over

$18 million in booked and asserted claims to approximately $4.6 million as of this date. There

are no other remaining pre-petition claims against Suffolk OTB.

      6.      As the Court is well aware, the operations of Suffolk OTB were closed by Executive

Orders starting on March 14, 2020. See Interim Status Report, Dckt. No. 850. At that time,

Suffolk OTB had projected that it would pay the $4.6 million owed to the Class 4 creditors by the

end of July 2020. Under the Confirmed Plan, as modified, the Class 4 creditors are scheduled to

be paid in full by December 2020.

      7.      Suffolk OTB has received term sheets or strong indications of intent from two

financial institutions – Community Federal Savings Bank (the “Bank”) and Entrepreneur Growth

Capital, LLC (the “Non-Bank”) -- to assist with both paying off the remaining approximately $4.6

million owed to the Class 4 general unsecured creditors and a $3,978,828 loan under the Paycheck

Protection Program, 15 U.S.C.S. § 636(a)(36) (the “PPP”) of the Coronavirus Aid, Relief, and

Economic Security Act, Pub. L. No. 116-136 134 Stat. 281, as amended by the Paycheck

Protection Program Flexibility Act, Pub. L. No. 116-142, 134 Stat. 643 (2020) (the “CARES



                                               2
    Case 1-12-43503-cec        Doc 858     Filed 06/23/20     Entered 06/23/20 15:51:47




Act”), provided that at least with respect to the PPP loan, this Chapter 9 case is closed no later

than the end of June 2020.

       8.     As I understand, this Motion was originally calendared for July 22, 2020, because

Suffolk OTB was unaware until it filed its application with the Bank on June 19, 2020 that the

Bank would require this case to be closed sooner than next month.

       9.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and belief.




Dated: June 23, 2020                                ______/s/ _Celine M. Gazes_______
                                                    Celine M. Gazes
                                                    Comptroller and Director of Finance
                                                    Suffolk Regional Off-Track Betting
                                                    Corporation




                                               3
